                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


UNITED STATES OF AMERICA                             )
                                                     )
               V.                                    ) CRIM NO. 2:18-cr-00012-JAW
                                                     )
DEMONE COLEMAN                                       )

                               SPEEDY TRIAL ORDER

       This matter comes before the Court upon the defendant’s motion (ECF No. 14) to

extend the deadline for the filing of his pre-trial motions by 60 days, and to continue the

case from the trial list of December 3, 2018. The defendant has represented: Coleman was

arraigned on the Indictment on October 15, 2018, and a Procedural Order was entered at

that time setting October 29, 2018, as the deadline for pre-trial motions and placing the

case on the trial list for December 3, 2018; the parties have discussed discovery, and the

government has produced a thumb drive containing the materials they have agreed to

produce; the defendant and counsel will need additional time to review the discovery

materials produced and consult about which motions, if any, are appropriate in this case;

the defendant is currently being held at the Strafford County Jail in Dover, New Hampshire,

so consultation will be made more difficult by virtue of the distance; additionally, an

Indictment is pending against the defendant in the United States District Court for the

District of Massachusetts (Docket No. 1:18-cr-10106-PBS), and the parties have all agreed

to seek a Rule 20 transfer of that Indictment to the District of Maine; while such a process

anticipates the entry of pleas of guilty to both Indictments, time will still be need to

complete the process of transfer and schedule and complete the Rule 11 proceedings; the

requested extension of time will leave the parties with adequate time to complete this




                                             1
process. The defendant has waived his rights under the Speedy Trial Act, and the

Government has represented that it does not object to the requested relief.

       After full consideration of the representations of the parties in this case and after

full consideration of the record in this case, the Court hereby incorporates such

representations as findings of fact. Taking into consideration the factors set forth in Title

18, United States Code, Section 3161(h)(7)(B), the Court can and does find that the ends

of justice served by the requested continuance outweigh the best interests of the public and

the Defendant in a speedy trial.

IT IS HEREBY ORDERED THAT:

   1. The defendant’s Motion is hereby GRANTED. The deadline for his pre-trial
      motions is extended to December 28, 2018, and the case is continued to the trial
      list of February 4, 2019.

   2. The time period between October 29, 2018, through December 28, 2018, as well
      as the time period between December 3, 2018, through February 4, 2019, are both
      hereby excluded from calculations under the Speedy Trial Act, Title 18, United
      States Code, § 3161, et seq.

   SO ORDERED.

    Dated:     October 24, 2018


                                              /s/John A. Woodcock, Jr.
                                              JOHN A. WOODCOCK, JR.
                                              UNITED STATES DISTRICT JUDGE




                                             2
